Mr. Justice Bailey
delivered the opinion of the court.
This suit was brought to enforce payment of a promissory note for $1,000.00 and interest at eight per cent, per annum. Judgment was for plaintiff and defendants bring the case here for review.
The only question for determination is one of fact, to-wit: whether the note in controversy was delivered in a manner binding upon the makers thereof. It appears that plaintiff at first refused to accept the note for the reason that it provided for interest- payments annually instead of semi-annually, and also because another note made by the same parties to him had not been fully paid.
It is contended that plaintiff never withdrew his objections to the note and that therefore the minds of the parties never met and the note technically never was accepted. It is admitted, however, that it never was returned to the makers. There is also ample competent testimony that plaintiff waived his demands as set out above, and that he accepted the note and attempted to negotiate it, with the consent of the makers.
The trial judge who heard the testimony, and saw the witnesses, was particularly fitted to determine their credibility and the weight to be given their testimony. There is nothing in this case to take it out of the firmly established rule that determination of fact questions is for the trial judge or jury, and such decision, when, as in this case, it is based upon competent and sufficient testimony, is conclusive.
The other assignments of error are not well" taken and do not merit discussion. The judgment of the trial court should be affirmed.
Judgment affirmed.
Mr. Chief Justice Garrigues and Mr. Justice Allen concur.